 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      MEGAN J. C.,
                                                           CASE NO. 3:18-CV-05749-DWC
11                             Plaintiff,
                                                           ORDER REVERSING AND
12              v.                                         REMANDING DEFENDANT’S
                                                           DECISION TO DENY BENEFITS
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16          Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of

17 Defendant’s denial of Plaintiff’s application for disability insurance benefits (“DIB”). Pursuant

18 to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73 and Local Rule MJR 13, the parties

19 have consented to have this matter heard by the undersigned Magistrate Judge. See Dkt. 3.

20          After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)

21 erred in her consideration of medical opinion evidence from Dr. Wendy R. Eider, M.D., and Dr.

22 Terilee Wingate, Ph.D. Had the ALJ properly considered these opinions, the residual functional

23 capacity (“RFC”) may have included additional limitations. The ALJ’s error is therefore not

24 harmless, and this matter is reversed and remanded pursuant to sentence four of 42 U.S.C. §
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -1
 1 405(g) to the Social Security Commissioner (“Commissioner”) for further proceedings consistent

 2 with this Order.

 3                            FACTUAL AND PROCEDURAL HISTORY

 4          On February 3, 2015, Plaintiff filed an application for DIB, alleging disability as of

 5 January 31, 2014. See Dkt. 9, Administrative Record (“AR”) 20. The application was denied

 6 upon initial administrative review and on reconsideration. See AR 20. ALJ Marilyn S. Mauer

 7 held a hearing on April 7, 2017. AR 45-75. In a decision dated September 26, 2017, the ALJ

 8 determined Plaintiff to be not disabled. AR 17-41. Plaintiff’s request for review of the ALJ’s

 9 decision was denied by the Appeals Council, making the ALJ’s decision the final decision of the

10 Commissioner. See AR 1-6; 20 C.F.R. § 404.981.

11          In Plaintiff’s Opening Brief, Plaintiff maintains the ALJ erred by failing to: (1) properly

12 consider opinion evidence from Drs. Eider and Wingate, as well as Dr. Joseph D. Byus, D.C.;

13 Dr. Daniel Davenport, M.D.; Dr. Barney Greenspan, Ph.D.; and Dr. Robert Vestal, M.D.; (2)

14 provide clear and convincing reasons for rejecting Plaintiff’s subjective symptom testimony, and

15 germane reasons for discrediting lay witness testimony from Plaintiff’s husband and the owner

16 of Plaintiff’s former employer; and (3) state an RFC assessment and Step Five findings

17 supported by substantial evidence. Dkt. 15, pp. 2-19.

18                                      STANDARD OF REVIEW

19          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

20 social security benefits if the ALJ’s findings are based on legal error or not supported by

21 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

22 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -2
 1                                             DISCUSSION

 2          I.      Whether the ALJ properly assessed the medical opinion evidence.

 3          Plaintiff asserts the ALJ failed to properly consider opinion evidence from Drs. Eider,

 4 Wingate, Byus, Davenport, Greenspan, and Vestal. Dkt. 15, pp. 3-9.

 5          In assessing an acceptable medical source, an ALJ must provide “clear and convincing”

 6 reasons for rejecting the uncontradicted opinion of either a treating or examining physician. Lester

 7 v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir.

 8 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). When a treating or examining

 9 physician’s opinion is contradicted, the opinion can be rejected “for specific and legitimate reasons

10 that are supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (citing Andrews

11 v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.

12 1983)). The ALJ can accomplish this by “setting out a detailed and thorough summary of the facts

13 and conflicting clinical evidence, stating [her] interpretation thereof, and making findings.”

14 Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747,

15 751 (9th Cir. 1989)).

16          A. Dr. Eider

17          Plaintiff contends the ALJ harmfully erred by failing to state her assessment of Dr.

18 Eider’s opinion. Dkt. 15, p. 3.

19          In a treatment note dated March 26, 2014, Dr. Eider assessed Plaintiff with fibromyalgia,

20 “severe pain in her lower back hips and legs,” and “associated severe sleep disturbance, fatigue,

21 [and] difficulty with concentration and memory.” AR 483. In the plan for Plaintiff’s conditions,

22 Dr. Eider opined:

23          A medical recommendation is that she continues pacing her activities, take
            frequent rest periods during the day, work on non-medicinal ways to control her
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -3
 1          pain. Given the severity of her symptoms and difficulty with concentration and
            memory I do not recommend she reenter the work force.
 2
     AR 483.
 3
            The ALJ summarized part of Dr. Eider’s treatment note. See AR 26. However, the ALJ
 4
     failed to state how she considered Dr. Eider’s recommendation that Plaintiff pace her activities,
 5
     take frequent rest periods, and not reenter the work force. See AR 26. Defendant acknowledges
 6
     the ALJ failed to state her consideration of Dr. Eider’s opinion, but argues any error was
 7
     harmless because Dr. Eider rendered an opinion on an issue reserved to the Commissioner. Dkt.
 8
     19, pp. 13-15.
 9
            In the social security context, an error is harmless only if it is not prejudicial to the
10
     claimant or “inconsequential” to the ALJ’s “ultimate nondisability determination.” Stout v.
11
     Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006); see also Molina v. Astrue, 674
12
     F.3d 1104, 1115 (9th Cir. 2012). The determination as to whether an error is harmless requires a
13
     “case-specific application of judgment” by the reviewing court, based on an examination of the
14
     record made “‘without regard to errors’ that do not affect the parties’ ‘substantial rights.’”
15
     Molina, 674 F.3d at 1118-1119 (quoting Shinseki v. Sanders, 556 U.S. 396, 407 (2009)).
16
            Further, according to the Ninth Circuit, “‘physicians may render medical, clinical
17
     opinions, or they may render opinions on the ultimate issue of disability – the claimant’s ability
18
     to perform work.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick, 157
19
     F.3d at 725). A doctor’s statement that a claimant “would be ‘unlikely’ to work full time” is not a
20
     finding on an issue reserved to the Commissioner, and is “instead an assessment, based on
21
     objective medical evidence, of [the claimant’s] likelihood of being able to sustain fulltime
22
     employment[.]” Hill v. Astrue, 698 F.3d 1153, 1160 (9th Cir. 2012) (emphasis in original).
23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -4
 1          Here, Dr. Eider stated that, considering Plaintiff’s condition and symptoms, she “do[es]

 2 not recommend [Plaintiff] reenter the work force.” AR 483. Dr. Eider also opined Plaintiff

 3 should pace her activities and take “frequent rest periods.” See AR 483. After reviewing Dr.

 4 Eider’s treatment notes and opinion, the Court concludes Dr. Eider’s statement is an assessment

 5 of Plaintiff’s likelihood of being able to maintain employment based on her treating relationship

 6 with Plaintiff, testing of Plaintiff, and Plaintiff’s conditions. See AR 482-83. Thus, contrary to

 7 Defendant’s argument, Dr. Eider did not render an assessment on an issue reserved to the

 8 Commissioner. See Reddick, 157 F.3d at 725 (quoting Matthews v. Shalala, 10 F.3d 678, 680

 9 (9th Cir. 1993)) (other citations omitted) (Although “‘the administrative law judge is not bound

10 by . . . opinions of the claimant’s physicians on the ultimate issue of disability,’” she cannot

11 reject an opinion on disability without presenting specific and legitimate reasons supported by

12 substantial evidence.).

13          In addition, as Dr. Eider stated that she recommended Plaintiff not reenter the workforce,

14 the ultimate disability determination may have changed with proper consideration of Dr. Eider’s

15 opinion. Therefore, the ALJ’s failure to properly assess Dr. Eider’s opinion was not harmless and

16 requires reversal. See Flores v. Shalala, 49 F.3d 562, 570-71 (9th Cir. 1995) (quoting Vincent v.

17 Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984) (The ALJ “may not reject ‘significant probative

18 evidence’ without explanation. . . . [Her] written decision must state reasons for disregarding

19 evidence of that nature.”).

20          B. Dr. Wingate

21          Plaintiff moreover challenges the ALJ’s consideration of the opinion evidence from

22 examining physician Dr. Wingate. Dkt. 15, pp. 6-7.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -5
 1          On May 27, 2015, Dr. Wingate conducted a psychological evaluation of Plaintiff. AR

 2 493-97. Dr. Wingate’s evaluation included reviewing medical records and a function report

 3 completed by Plaintiff; reviewing with Plaintiff her personal history, including her psychosocial

 4 history, education and work history, substance use, medical history, and psychiatric history; and

 5 conducting a mental status examination. See AR 495-96. Dr. Wingate diagnosed Plaintiff with

 6 major depressive disorder, generalized anxiety disorder, and mild to moderate alcohol use

 7 disorder. AR 496.

 8          Dr. Wingate opined Plaintiff “is able to understand, remember and learn simple and some

 9 complex tasks.” AR 497. Plaintiff “has difficulty sustaining attention to tasks throughout a daily

10 or weekly work schedule without interruption from anxiety, depressed mood, fatigue and pain.”

11 AR 497. Additionally, Dr. Wingate determined Plaintiff “has poor stress tolerance . . . and when

12 pressures are placed upon her, she will withdraw.” AR 497. Dr. Wingate found Plaintiff “has

13 sufficient judgment to avoid hazards and make work decisions” and “can probably work with a

14 supervisor and a few coworkers,” but “would probably not work well with a lot of coworkers or

15 the general public.” AR 497.

16          The ALJ assigned “some weight” to Dr. Wingate’s opinion:

17          [T]he diagnoses are consistent with treating sources and limitation [sic] to
            noncomplex tasks and no public contact are also consistent. (1) However,
18          speculation that she would have difficulty completing workday is not accepted, as
            it is based on the claimant’s report and (2) not consistent with the claimant’s daily
19          activities including handling household finances.

20 AR 33 (citing AR 495) (numbering added).

21          First, the ALJ rejected Dr. Wingate’s opinion that Plaintiff would have difficulty

22 sustaining attention through a workday or workweek because she found it speculative and based

23 on Plaintiff’s reports. AR 33. An ALJ may reject a physician’s opinion “if it is based ‘to a large

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -6
 1 extent’ on a claimant’s self-reports that have been properly discounted as incredible.”

 2 Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (quoting Morgan v. Comm’r. Soc.

 3 Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999)). This situation is distinguishable from one in

 4 which the doctor provides his own observations in support of his assessments and opinions. See

 5 Ryan v. Comm’r of Soc. Sec. Admin., 528 F.3d 1194, 1199-1200 (9th Cir. 2008). But in any

 6 event, an ALJ cannot reject a physician’s opinion in a vague or conclusory manner. See

 7 Garrison, 759 F.3d at 1012-13 (citing Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996));

 8 Embrey, 849 F.2d at 421-22. As the Ninth Circuit has stated:

 9          To say that medical opinions are not supported by sufficient objective findings or
            are contrary to the preponderant conclusions mandated by the objective findings
10          does not achieve the level of specificity our prior cases have required, even when
            the objective factors are listed seriatim. The ALJ must do more than offer [her]
11          conclusions. [She] must set forth [her] own interpretations and explain why they,
            rather than the doctors’, are correct.
12
     Embrey, 849 F.2d at 421.
13
            In this case, the ALJ found part of Dr. Wingate’s opinion speculative and based on
14
     Plaintiff’s report. See AR 33. The ALJ failed to provide any explanation, however, as to how she
15
     concluded this part of Dr. Wingate’s opinion is speculative and based on Plaintiff’s reports. See
16
     AR 33. Given the conclusory nature of the ALJ’s statement, this is not a specific, legitimate
17
     reason, supported by substantial evidence, to reject Dr. Wingate’s opinion. See Treichler v.
18
     Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014) (citation omitted) (“the ALJ
19
     must provide some reasoning in order for us to meaningfully determine whether the ALJ’s
20
     conclusions were supported by substantial evidence”); Embrey, 849 F.2d at 421-22 (“it is
21
     incumbent on the ALJ to provide detailed, reasoned, and legitimate rationales for disregarding
22
     the physicians’ findings”).
23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -7
 1          Furthermore, mental status examinations are “objective measures” which “cannot be

 2 discounted as a self-report.” See Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017). In Buck,

 3 the Ninth Circuit noted “[p]sychiatric evaluations may appear subjective, especially compared to

 4 evaluation in other medical fields.” Id. “Diagnoses will always depend in part on the patient’s

 5 self-report, as well as on the clinician’s observations of the patient.” Id. Because this “is the

 6 nature of psychiatry. . . . the rule allowing an ALJ to reject opinions based on self-reports does

 7 not apply in the same manner to opinions regarding mental illness.” Id. (citations omitted).

 8          In reaching her opinion, Dr. Wingate reviewed medical records, observed Plaintiff,

 9 discussed with Plaintiff her personal history, and conducted a mental status examination of

10 Plaintiff. See AR 493-96. Additionally, Dr. Wingate did not discredit Plaintiff’s subjective

11 reports. Given that Dr. Wingate reviewed medical reports, observed Plaintiff, and conducted

12 objective psychological tests, the ALJ’s finding that Dr. Wingate’s opinion was based on

13 Plaintiff’s report is not supported by substantial evidence.

14          Moreover, in finding Dr. Wingate’s opinion based on Plaintiff’s report, the ALJ

15 overlooked objective observations from Dr. Wingate’s report which support her opinion. For

16 instance, Dr. Wingate noted that Plaintiff was “tearful” and reported that she “cries a lot

17 throughout the day.” AR 494. Plaintiff also reported problems with sleep. AR 494; see also AR

18 496. In the mental status examination, Dr. Wingate remarked that Plaintiff’s mood was

19 dysphoric. AR 495. With respect to Plaintiff’s major depressive disorder, Dr. Wingate noted

20 Plaintiff was “[s]ad and tearful with sleep and appetite changes.” AR 495. Plaintiff had a history

21 of a suicide attempt, “but denied plan or intent at this time.” AR 496. Plaintiff “feels hopeless

22 and worthless[.]” AR 496. Regarding Plaintiff’s generalized anxiety disorder, Dr. Wingate wrote

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -8
 1 that Plaintiff “reported worry and rumination.” AR 496. Dr. Wingate observed that Plaintiff

 2 “tends to imagine the worst and is agitated and anxious.” AR 496.

 3          Hence, in all, the ALJ’s first reason for discrediting part of Dr. Wingate’s opinion was

 4 error because it is conclusory and unsupported by substantial evidence in the record. See

 5 Reddick, 157 F.3d at 722-23 (“In essence, the ALJ developed [her] evidentiary basis by not fully

 6 accounting for the context of materials or all parts of the testimony and reports. [Her]

 7 paraphrasing of record material is not entirely accurate regarding the content or tone of the

 8 record.”); see also Buck, 869 F.3d at 1049.

 9          Second, the ALJ found Dr. Wingate’s opinion that Plaintiff would have difficulty

10 sustaining attention throughout a workday or workweek inconsistent with her daily activities,

11 “including handling household finances.” AR 33 (citing AR 495). An ALJ may discount a

12 physician’s findings if those findings appear inconsistent with a plaintiff’s daily activities. See

13 Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001). But as explained above, “an ALJ errs

14 when he rejects a medical opinion or assigns it little weight while . . . criticizing it with

15 boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison, 759 F.3d

16 at 1012-13 (citation omitted). The ALJ must state her interpretations of the evidence and explain

17 why they, rather than the physician’s interpretations, are correct. See Embrey, 849 F.2d at 421-

18 22.

19          Here, the ALJ failed to explain how Plaintiff activities, including her ability to “handl[e]

20 household finances,” are inconsistent with any part of Dr. Wingate’s opinion. See AR 33. The

21 ALJ “merely states” this fact “point[s] toward an adverse conclusion” but “makes no effort to

22 relate” this fact to “the specific medical opinions and findings [she] rejects.” See Embrey, F.2d at

23 421. “This approach is inadequate.” Id. Furthermore, Dr. Wingate found Plaintiff capable of

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -9
 1 handling funds; thus, her ability to handle household finances is not necessarily inconsistent with

 2 Dr. Wingate’s opinion See AR 497. Accordingly, the ALJ’s second reason for discounting Dr.

 3 Wingate’s opinion is not specific and legitimate nor supported by substantial evidence.

 4          The ALJ failed to provide any specific, legitimate reason, supported by substantial

 5 evidence in the record, for rejecting part of Dr. Wingate’s opinion. The RFC and hypothetical

 6 questions posed to the vocational expert (“VE”) may have further limited Plaintiff with proper

 7 consideration of Dr. Wingate’s opinion. For instance, the RFC and hypothetical questions may

 8 have reflected Dr. Wingate’s opinion that Plaintiff has difficulty sustaining attention to tasks

 9 throughout a daily or weekly work schedule. See AR 497. As the ultimate disability

10 determination may have changed with proper consideration of Dr. Wingate’s opinion, the ALJ’s

11 error is not harmless.

12          C. Drs. Byus, Davenport, Greenspan, and Wingate

13          Plaintiff challenges the ALJ’s assessment of the opinion evidence from Drs. Byus,

14 Davenport, Greenspan, and Wingate. Dkt. 15, pp. 3-6, 9. The Court has found the ALJ harmfully

15 erred in assessing the opinion evidence from Drs. Eider and Wingate and has directed the ALJ to

16 reassess these opinions on remand. As such, the ALJ shall re-evaluate the opinion evidence from

17 from Drs. Byus, Davenport, Greenspan, and Wingate on remand, as necessitated by her new

18 evaluation of Drs. Eider and Wingate.

19          II.    Whether the ALJ properly evaluated Plaintiff’s subjective symptom
                   testimony and the lay witness testimony.
20
            Plaintiff alleges the ALJ failed to provide legally sufficient reasons to discount the weight
21
     given to Plaintiff’s testimony and lay witness testimony from her husband and the owner of her
22
     former employer. Id. at pp. 17-18. The Court has directed the ALJ to reassess medical opinion
23
     evidence on remand. See Section I., supra. As Plaintiff will be able to present new evidence and
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 10
 1 testimony on remand, and because the ALJ’s reconsideration of the medical evidence may

 2 impact her assessment of Plaintiff’s subjective testimony and the lay witness opinions, the ALJ

 3 shall reconsider Plaintiff’s subjective symptom testimony and the testimony from her husband

 4 and the owner of her former employer on remand.

 5          III.    Whether the RFC and Step Five findings are supported by substantial
                    evidence.
 6
            Plaintiff maintains the RFC and Step Five findings are not supported by substantial
 7
     evidence. Dkt. 15, pp. 18-19.
 8
             The Court has found the ALJ committed harmful error and has directed the ALJ to
 9
     reassess the medical opinion evidence, Plaintiff’s testimony, and the lay testimony on remand.
10
     See Sections I.-II., supra. Hence, the ALJ shall reassess the RFC on remand. See Social Security
11
     Ruling 96-8p, 1996 WL 374184 (1996) (an RFC “must always consider and address medical
12
     source opinions”); Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009)
13
     (“an RFC that fails to take into account a claimant’s limitations is defective”). As the ALJ must
14
     reassess Plaintiff’s RFC, the ALJ is directed to re-evaluate Step Five to determine whether there
15
     are jobs existing in significant numbers in the national economy Plaintiff can perform given the
16
     RFC. See Watson v. Astrue, 2010 WL 4269545, at *5 (C.D. Cal. Oct. 22, 2010) (finding the RFC
17
     and hypothetical questions posed to the VE defective when the ALJ did not properly consider
18
     two physicians’ findings).
19
                                              CONCLUSION
20
            Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded
21
     Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and
22
     this matter is remanded for further administrative proceedings in accordance with the findings
23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 11
 1 contained herein. The Clerk is directed to enter judgment for Plaintiff and close the case.

 2          Dated this 29th day of August, 2019.


                                                         A
 3

 4
                                                         David W. Christel
 5                                                       United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 12
